                 Case 1:18-cr-00593-RDB Document 23 Filed 04/15/19 Page 1 of 1



BIlWIKSC:    USAO#2018ROOOI13

                                                                               2019!lPR 15
                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MARYLAND                    •   j       •   ,':.

                                                                                            -              •   OJ   .\
                                                                             Cy                                          "
UNITED STATES OF AMERICA
                                                                                  --                       -D,:~"
            v.                                             CASE NO. RDB-18-593 -------

WILLIAM            MCRAE,                                  (Conspiracy to Distribute Marijuana,
                    Defendant.                               21 U.S.c. ~ 846)

                                              ..•000 •••


                                            INFORMATION

                                             COUNT ONE

            The United States Attorney for the District of Maryland charges that:

            From at least in or about November 2017, continuing to at least in or about November 20,

2018, in the District of Maryland and elsewhere, the defendant,

                                          WILLIAM     MCRAE,

did knowingly and willfully combine, conspire, confederate, and agree with others, to knowingly,

intentionally, and unlawfully distribute and possess with intent to distribute 100 kilograms or more

of a mixture or substance containing marijuana, a schedule I controlled substance, in violation of

Title 21, United States Code, Section 841(a)(I).

21 U.S.c. ~ 846.




                                                           f:e~~
                                                           United States Attorney
